Title: [August 1781]
From: Adams, John Quincy
To: 



      Friday August 17th 1781.
      
      
       Niemersat we enter’d Poland and were searched there, and about a Mile farther we enter’d into Courland which is a Prus-sian Polish Province , taken from Poland in the late division. We rode in Courland till we came at about 60 English Miles from this place and then we enter’d Semigaul Semigallia, which is a different Province but the same dutchy as Courland; it is call’d the dutchy of Courland and Semigaul; We pass’d Mittau, which is the capital of Courland and Semigaul yesterday afternoon at about 4 o’clock; it is but a small town, but the duke has a palace there; it is distant from Riga about 40 Engh. Miles. We cross’d, just before we enter’d the city, the river Dwina upon which Riga stands; it divides the Province of Livonia from the dutchy of Courland and Semigaul.
       The country from Memel to Riga is almost all sand; tho’ there is for about 40 English Miles in Courland some very fine land; there are a number of forests on the road, and there is one, which is about 50 English Miles long.
       Riga is the capital of Livonia; it stands upon an island point of land formed by the river Dwina, it is strongly fortified, and sustain’d a long siege when taken by the Russians under Prince Menzikoff, in 1710, but it is very small, not more than a mile long if it is so much. The Province of Livonia is reckon’d to be one of the most fertile Province of the North except Estonia. It was Conquer’d by Gustavus Adolphus from Russia And retaken by Peter the great from Charles the twelfth. The dominant Religion is the Lutheran; The residence of the governor is at Riga; you must get a Passport (from him,) for Post horses, otherwise you cannot get any, on the road for Petersburg.
      
      
       
        
   
   The first part of this entry is missing; see the notes to entries of 8 and 27 July (above). Had the entry survived intact it might well have covered the events of 14–17 Aug. since Dana recorded in his journal that after leaving Memel on the first of those days they traveled day and night until the night of the 16th.


       
       
        
   
   Niemersat, a small town northeast of Memel (Thomas Kitchin Sr. and others, A New Universal Atlas, Exhibiting All the Empires, Kingdoms, States, Republics, &c. &c. in the Whole World, 3d edn., London, 1799, map no. 39).


       
       
        
   
   That is, Riga.


       
      
      

      Monday August 20th. 1781.
      
      
       This day at about 2 o’clock P.M we left Riga, and arriv’d at a village call’d Neuermuhlen at about half past 4, here we are obliged to stop because we found all the horses were gone away; The road is sandy from Riga here, and the land bad.
      
      
      
       
        
   
   JQA and Dana remained in Riga over the weekend (18–19 Aug.) in order to obtain the passport mentioned in the previous Diary entry (Dana, Journal).


       
      
      

      Friday August 24th. 1781.
      
      
       This day at about 3 o’clock P.M. we arriv’d at Narva after having rode night and day from Neuermuhlen Which we left the 21st at about 3 o’clock A.M. The distance from Riga here is 409 Russian Wersts 7 of Which make 5 English Miles; Part of this way, the roads are very fine as is the soil but here and there you find a station of Sand. Just before you come to Nenal (a Village which is about 110 Wersts from Narva) you Come upon the Lake Peipus; we rode along the side of it about 3 English Miles and then turn’d, off; and at about 30 Wersts from Narva we came in sight of the Baltic, but did not ride along side of it.
       The city of Narva is very small middlin pretty well fortified, there are not more than 200 hundred houses in the city, but the Suburbs Which are on the other side of the river are larger than the city itself. There are about 3000 Souls in the whole. It is the capital of Estonia, another province conquer’d by Peter the great from Sweden, and is famous for the battle fought there, in which Charles the twelfth gain’d so much glory. It was taken by Peter in 1704: They say that this is a better port than that of Petersburg, and think that if he had been sure he should have got this Place, for he would have made Peace at first if Charles would have given him one town upon the Baltic; And even when the Peace was made They say that Peter said “that if Charles had sent him a sheet of blank paper with his name wrote at the bottom of it he should not have taken as much as his ministers had.”
      
      
       
        
   
   Germanic form of the more commonly used spelling, verst (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
       
        
   
   The battle was fought on 30 Nov. 1700.


       
      
      

      Monday August 27th. 1781.
      
      
       This day at about 10 o’clock A.M. we arriv’d at St. Petersburg having left Narva yesterday morning at about 9 ½ o’clock. The roads in general are very good, the country in some part is sandy; but there it is almost all paved, the distance is about 145 Wersts.
      
      